
	
		IB
		Union Calendar No. 188
		112th CONGRESS
		1st Session
		H. R. 1408
		[Report No.
		  112–280]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 6, 2011
			Mr. Young of Alaska
			 (for himself, Mr. Pierluisi,
			 Mr. Faleomavaega,
			 Mr. Sablan,
			 Ms. Bordallo,
			 Mr. Boren,
			 Mr. Denham,
			 Mr. Benishek,
			 Mr. Luján, and
			 Ms. Hanabusa introduced the following
			 bill; which was referred to the
			  Committee on Natural
			 Resources
		
		
			November 10, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on April 6, 2011
		
		
			
		
		A BILL
		To provide for the settlement of certain
		  claims under the Alaska Native Claims Settlement Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southeast Alaska Native Land
			 Entitlement Finalization and Jobs Protection Act.
		2.DefinitionsIn this Act:
			(1)Conservation system
			 unitThe term
			 conservation system unit has the meaning given the term in
			 section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3102).
			(2)SealaskaThe
			 term Sealaska means the Sealaska Corporation, a Regional Native
			 Corporation created under the Alaska Native Claims Settlement Act (43 U.S.C.
			 1601 et seq.).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)(A)in 1971, Congress
			 enacted the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) to
			 recognize and settle the aboriginal claims of Alaska Natives to land
			 historically used by Alaska Natives for traditional, cultural, and spiritual
			 purposes; and
					(B)that Act declared that
			 the land settlement should be accomplished rapidly, with certainty, in
			 conformity with the real economic and social needs of Natives;
					(2)the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1601 et seq.)—
					(A)authorized the
			 distribution of approximately $1,000,000,000 and 44,000,000 acres of land to
			 Alaska Natives; and
					(B)provided for the
			 establishment of Native Corporations to receive and manage the funds and that
			 land to meet the cultural, social, and economic needs of Native
			 shareholders;
					(3)under section 12 of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1611), each Regional
			 Corporation, other than Sealaska (the Regional Corporation for southeast
			 Alaska), was authorized to receive a share of land based on the proportion that
			 the number of Alaska Native shareholders residing in the region of the Regional
			 Corporation bore to the total number of Alaska Native shareholders, or the
			 relative size of the area to which the Regional Corporation had an aboriginal
			 land claim bore to the size of the area to which all Regional Corporations had
			 aboriginal land claims;
				(4)(A)Sealaska, the Regional
			 Corporation for southeast Alaska, 1 of the Regional Corporations with the
			 largest number of Alaska Native shareholders, with more than 21 percent of all
			 original Alaska Native shareholders, received less than 1 percent of the lands
			 set aside for Alaska Natives, and received no land under section 12 of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1611);
					(B)the Tlingit and Haida
			 Indian Tribes of Alaska was 1 of the entities representing the Alaska Natives
			 of southeast Alaska before the date of enactment of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1601 et seq.); and
					(C)Sealaska did not receive
			 land in proportion to the number of Alaska Native shareholders, or in
			 proportion to the size of the area to which Sealaska had an aboriginal land
			 claim, in part because of a United States Court of Claims cash settlement to
			 the Tlingit and Haida Indian Tribes of Alaska in 1968 for land previously taken
			 to create the Tongass National Forest and Glacier Bay National Monument;
					(5)the 1968 Court of Claims
			 cash settlement of $7,500,000 did not—
					(A)adequately compensate the
			 Alaska Natives of southeast Alaska for the significant quantity of land and
			 resources lost as a result of the creation of the Tongass National Forest and
			 Glacier Bay National Monument or other losses of land and resources; or
					(B)justify the significant
			 disparate treatment of Sealaska under the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611) in 1971;
					(6)(A)while each other
			 Regional Corporation received a significant quantity of land under sections 12
			 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613),
			 Sealaska only received land under section 14(h) of that Act (43 U.S.C.
			 1613(h));
					(B)section 14(h) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)) authorized the
			 Secretary to withdraw and convey 2,000,000-acres of unreserved and
			 unappropriated public lands in Alaska from which Alaska Native
			 selections could be made for historic sites, cemetery sites, Urban Corporation
			 land, Native group land, and Native Allotments;
					(C)under section 14(h)(8) of
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)), after
			 selections are made under paragraphs (1) through (7) of that section, the land
			 remaining in the 2,000,000-acre land pool is allocated based on the proportion
			 that the original Alaska Native shareholder population of a Regional
			 Corporation bore to the original Alaska Native shareholder population of all
			 Regional Corporations;
					(D)the only Native land
			 entitlement of Sealaska derives from a proportion of leftover land remaining
			 from the 2,000,000-acre land pool, estimated as of the date of enactment of
			 this Act at approximately 1,700,000 acres;
					(E)because at the time of
			 enactment of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)
			 all public land in the Tongass National Forest had been reserved for purposes
			 of creating the national forest, the Secretary was not able to withdraw any
			 public land in the Tongass National Forest for selection by and conveyance to
			 Sealaska;
					(F)at the time of enactment
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) other
			 public lands in southeast Alaska not located in the Tongass National Forest
			 were not suitable for selection by and conveyance to Sealaska because such
			 lands were located in Glacier Bay National Monument, were included in a
			 withdrawal effected pursuant to section 17(d)(2) of that Act (43 U.S.C.
			 1616(d)(2)) and slated to become part of the Wrangell-St. Elias National Park,
			 or essentially consisted of mountain tops;
					(G)Sealaska in 1975
			 requested that Congress amend the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.) to permit the Regional Corporation to select lands inside
			 of the withdrawal areas established for southeast Alaska Native villages under
			 section 16 of that Act (43 U.S.C. 1615); and
					(H)in 1976, Congress amended
			 section 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615) to allow
			 Sealaska to select lands under section 14(h)(8) of that Act (43 U.S.C.
			 1613(h)(8)) from land located inside, rather than outside, the withdrawal areas
			 established for southeast Alaska Native villages;
					(7)the 10 Alaska Native
			 village withdrawal areas in southeast Alaska surround the Alaska Native
			 communities of Yakutat, Hoonah, Angoon, Kake, Kasaan, Klawock, Craig, Hydaburg,
			 Klukwan, and Saxman;
				(8)(A)the existing conveyance
			 requirements of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.) for southeast Alaska limit the land eligible for conveyance to Sealaska
			 to the original withdrawal areas surrounding 10 Alaska Native villages in
			 southeast Alaska, which precludes Sealaska from selecting land located—
						(i)in any withdrawal area
			 established for the Urban Corporations for Sitka and Juneau, Alaska; or
						(ii)outside the 10 Alaska
			 Native village withdrawal areas; and
						(B)unlike other Regional
			 Corporations, Sealaska is not authorized to request land located outside the
			 withdrawal areas described in subparagraph (A) if the withdrawal areas are
			 insufficient to complete the land entitlement of Sealaska under the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1601 et seq.);
					(9)(A)the deadline for
			 applications for selection of cemetery sites and historic places on land
			 outside withdrawal areas established under section 14 of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613) was July 1, 1976;
					(B)(i)as of that date, the
			 Bureau of Land Management notified Sealaska that the total entitlement of
			 Sealaska would be approximately 200,000 acres; and
						(ii)Sealaska made
			 entitlement allocation decisions for cultural sites and economic development
			 sites based on that original estimate; and
						(C)as a result of the Alaska
			 Land Transfer Acceleration Act (Public Law 108–452; 118 Stat. 3575) and
			 subsequent related determinations and actions of the Bureau of Land Management,
			 it became clear within the last decade that Sealaska will receive significantly
			 more than 200,000 acres pursuant to the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.);
					(10)in light of the revised
			 Bureau of Land Management estimate of the total number of acres that Sealaska
			 will receive pursuant to the Alaska Native Claims Settlement Act (43 U.S.C.
			 1601 et seq.), and in consultation with Members of Alaska's congressional
			 delegation, Sealaska and its shareholders believe that it is appropriate to
			 allocate more of the entitlement of Sealaska to—
					(A)the acquisition of places
			 of sacred, cultural, traditional, and historical significance;
					(B)the acquisition of sites
			 with traditional and recreational use value and sites suitable for renewable
			 energy development; and
					(C)the acquisition of lands
			 that are not within the watersheds of Native and non-Native communities and are
			 suitable economically and environmentally for natural resource
			 development;
					(11)(A)pursuant to section
			 11(a)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1610(a)(1)),
			 Sealaska was not authorized to select under section 14(h)(1) of that Act (43
			 U.S.C. 1613(h)(1)) any site within Glacier Bay National Park, despite the
			 abundance of cultural sites within that Park;
					(B)Sealaska seeks
			 cooperative agreements to ensure that cultural sites within Glacier Bay
			 National Park are subject to cooperative management by Sealaska, Village and
			 Urban Corporations, and federally recognized tribes with ties to the cultural
			 sites and history of the Park; and
					(C)Congress recognizes that
			 there is an existing Memorandum of Understanding (MOU) between the Park Service
			 and the Hoonah Indian Association, and does not intend to circumvent the MOU;
			 rather the intent is to ensure that this and similar mechanisms for cooperative
			 management in Glacier Bay are required by law;
					(12)(A)the cemetery sites and
			 historic places conveyed to Sealaska pursuant to section 14(h)(1) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1613(h)(1)) are subject to a
			 restrictive covenant not required by the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1601 et seq.) that hinders the ability of Sealaska to use the sites
			 for cultural, educational, or research purposes for Alaska Natives and
			 others;
					(B)historic sites managed by
			 the Forest Service are not subject to the limitations referred to in
			 subparagraph (A); and
					(C)Alaska Natives of
			 southeast Alaska should be permitted to use cemetery sites and historic places
			 in a manner that is—
						(i)consistent with the
			 sacred, cultural, traditional, or historic nature of the site; and
						(ii)not inconsistent with
			 the management plans for adjacent public land;
						(13)44 percent (820,000
			 acres) of the 10 Alaska Native village withdrawal areas established under the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) described in
			 paragraphs (7) and (8) are composed of salt water and not available for
			 selection;
				(14)of land subject to the
			 selection rights of Sealaska, 110,000 acres are encumbered by gubernatorial
			 consent requirements under the Alaska Native Claims Settlement Act (43 U.S.C.
			 1601 et seq.);
				(15)in each withdrawal area,
			 there exist factors that limit the ability of Sealaska to select sufficient
			 land, and, in particular, economically viable land, to fulfill the land
			 entitlement of Sealaska, including factors such as—
					(A)with respect to the
			 Yakutat withdrawal area—
						(i)46 percent of the area is
			 salt water;
						(ii)10 sections (6,400
			 acres) around the Situk Lake were restricted from selection, with no
			 consideration provided for the restriction; and
						(iii)(I)70,000 acres are subject
			 to a gubernatorial consent requirement before selection; and
							(II)Sealaska received no
			 consideration with respect to the consent restriction;
							(B)with respect to the
			 Hoonah withdrawal area, 51 percent of the area is salt water;
					(C)with respect to the
			 Angoon withdrawal area—
						(i)120,000 acres of the area
			 is salt water;
						(ii)Sealaska received no
			 consideration regarding the prohibition on selecting land from the 80,000 acres
			 located within the Admiralty Island National Monument; and
						(iii)(I)the Village Corporation
			 for Angoon was allowed to select land located outside the withdrawal area on
			 Prince of Wales Island, subject to the condition that the Village Corporation
			 shall not select land located on Admiralty Island; but
							(II)no alternative land
			 adjacent to the out-of-withdrawal land of the Village Corporation was made
			 available for selection by Sealaska;
							(D)with respect to the Kake
			 withdrawal area—
						(i)64 percent of the area is
			 salt water; and
						(ii)extensive timber
			 harvesting by the Forest Service occurred in the area before 1971 that
			 significantly reduced the value of land available for selection by, and
			 conveyance to, Sealaska;
						(E)with respect to the
			 Kasaan withdrawal area—
						(i)54 percent of the area is
			 salt water; and
						(ii)the Forest Service
			 previously harvested in the area;
						(F)with respect to the
			 Klawock withdrawal area—
						(i)the area consists of only
			 5 townships, as compared to the usual withdrawal area of 9 townships, because
			 of the proximity of the Klawock withdrawal area to the Village of Craig, which
			 reduces the selection area by 92,160 acres; and
						(ii)the Klawock and Craig
			 withdrawal areas are 35 percent salt water;
						(G)with respect to the Craig
			 withdrawal area, the withdrawal area consists of only 6 townships, as compared
			 to the usual withdrawal area of 9 townships, because of the proximity of the
			 Craig withdrawal area to the Village of Klawock, which reduces the selection
			 area by 69,120 acres;
					(H)with respect to the
			 Hydaburg withdrawal area—
						(i)36 percent of the area is
			 salt water; and
						(ii)Sealaska received no
			 consideration under the Haida Land Exchange Act of 1986 (Public Law No. 99–664;
			 100 Stat. 4303) for relinquishing selection rights to land within the
			 withdrawal area that the Haida Corporation exchanged to the Forest
			 Service;
						(I)with respect to the
			 Klukwan withdrawal area—
						(i)27 percent of the area is
			 salt water; and
						(ii)the withdrawal area is
			 only 70,000 acres, as compared to the usual withdrawal area of 207,360 acres,
			 which reduces the selection area by 137,360 acres; and
						(J)with respect to the
			 Saxman withdrawal area—
						(i)29 percent of the area is
			 salt water;
						(ii)Sealaska received no
			 consideration for the 50,576 acres within the withdrawal area adjacent to the
			 first-class city of Ketchikan that were excluded from selection;
						(iii)Sealaska received no
			 consideration with respect to the 1977 amendment to the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1601 et seq.) requiring gubernatorial consent for
			 selection of 58,000 acres in that area; and
						(iv)23,888 acres are located
			 within the Annette Island Indian Reservation for the Metlakatla Indian Tribe
			 and are not available for selection;
						(16)the selection
			 limitations and guidelines applicable to Sealaska under the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.)—
					(A)are inequitable and
			 inconsistent with the purposes of that Act because there is insufficient land
			 remaining in the withdrawal areas to meet the traditional, cultural, and
			 socioeconomic needs of the shareholders of Sealaska; and
					(B)make it difficult for
			 Sealaska to select—
						(i)places of sacred,
			 cultural, traditional, and historical significance;
						(ii)sites with traditional
			 and recreation use value and sites suitable for renewable energy development;
			 and
						(iii)lands that meet the
			 real economic needs of the shareholders of Sealaska;
						(17)unless Sealaska is
			 allowed to select land outside designated withdrawal areas in southeast Alaska,
			 Sealaska will not be able to—
					(A)complete the land
			 entitlement selections of Sealaska under the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1601 et seq.) in a manner that meets the cultural, social, and
			 economic needs of Native shareholders;
					(B)avoid land selections in
			 watersheds that are the exclusive drinking water supply for regional
			 communities, support world class salmon streams, have been identified as
			 important habitat, or would otherwise be managed by the Forest Service as
			 roadless and old growth forest reserves;
					(C)secure ownership of
			 places of sacred, cultural, traditional, and historical importance to the
			 Alaska Natives of southeast Alaska; and
					(D)continue to support
			 forestry jobs and economic opportunities for Alaska Natives and other residents
			 of rural southeast Alaska;
					(18)(A)the rate of unemployment
			 in southeast Alaska exceeds the statewide rate of unemployment on a
			 non-seasonally adjusted basis;
					(B)in January 2011, the
			 Alaska Department of Labor and Workforce Development reported the unemployment
			 rate for the Prince of Wales—Outer Ketchikan census area at approximately 16.2
			 percent;
					(C)in October 2007, the
			 Alaska Department of Labor and Workforce Development projected population
			 losses between 1996 and 2030 for the Prince of Wales—Outer Ketchikan census
			 area at 56.6 percent;
					(D)official unemployment
			 rates severely underreport the actual level of regional unemployment,
			 particularly in Native villages; and
					(E)additional job losses
			 will exacerbate outmigration from Native and non-Native communities in
			 southeast Alaska;
					(19)Sealaska has played, and
			 is expected to continue to play, a significant role in the health of the
			 southeast Alaska economy;
				(20)despite the small land
			 base of Sealaska as compared to other Regional Corporations (less than 1
			 percent of the total quantity of land allocated pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.)), Sealaska has—
					(A)provided considerable
			 benefits to Alaska Native shareholders;
					(B)supported hundreds of
			 jobs for Alaska Native shareholders and non-shareholders in southeast Alaska
			 for more than 30 years; and
					(C)been a significant
			 economic force in southeast Alaska;
					(21)pursuant to the revenue
			 sharing provisions of section 7(i) of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1606(i)), Sealaska has distributed more than $300,000,000 during the
			 period beginning on January 1, 1971, and ending on December 31, 2005, to Native
			 Corporations throughout the State of Alaska from the development of natural
			 resources, which accounts for 42 percent of the total revenues shared under
			 that section during that period;
				(22)resource development
			 operations maintained by Sealaska—
					(A)support hundreds of jobs
			 in the southeast Alaska region;
					(B)make timber available to
			 local and domestic sawmills and other wood products businesses such as guitar
			 manufacturers;
					(C)support firewood programs
			 for local communities;
					(D)support maintenance of
			 roads utilized by local communities for subsistence and recreation uses;
					(E)support development of
			 new biomass energy opportunities in southeast Alaska, reducing dependence on
			 high-cost diesel fuel for the generation of energy;
					(F)provide start-up capital
			 for innovative business models in southeast Alaska that create new
			 opportunities for non-timber economic development in the region, including
			 support for renewable biomass initiatives, Alaska Native artisans, and rural
			 mariculture farming; and
					(G)support Native education
			 and cultural and language preservation activities;
					(23)if the resource
			 development operations of Sealaska cease on land appropriate for those
			 operations, there will be a significant negative impact on—
					(A)southeast Alaska Native
			 shareholders;
					(B)the cultural preservation
			 activities of Sealaska;
					(C)the economy of southeast
			 Alaska; and
					(D)the Alaska Native
			 community that benefits from the revenue-sharing requirements under the Alaska
			 Native claims Settlement Act (43 U.S.C. 1601 et seq.);
					(24)it is critical that the
			 remaining land entitlement conveyances to Sealaska under the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.) are fulfilled to continue to
			 meet the economic, social, and cultural needs of the Alaska Native shareholders
			 of southeast Alaska and the Alaska Native community throughout Alaska;
				(25)in order to realize
			 cultural preservation goals while also diversifying economic opportunities,
			 Sealaska should be authorized to select and receive conveyance of—
					(A)sacred, cultural,
			 traditional, and historic sites and other places of traditional cultural
			 significance, including traditional and customary trade and migration routes,
			 to facilitate the perpetuation and preservation of Alaska Native culture and
			 history;
					(B)other sites with
			 traditional and recreation use value and sites suitable for renewable energy
			 development to facilitate appropriate tourism and outdoor recreation
			 enterprises and renewable energy development for rural southeast Alaska
			 communities; and
					(C)lands that are suitable
			 economically and environmentally for natural resource development;
					(26)on completion of the
			 conveyances of land of Sealaska to fulfill the full land entitlement of
			 Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.), the encumbrances on 327,000 acres of Federal land created by the
			 withdrawal of land for selection by Native Corporations in southeast Alaska
			 should be removed, which will facilitate thorough and complete planning and
			 efficient management relating to national forest land in southeast Alaska by
			 the Forest Service;
				(27)although the Tribal
			 Forest Protection Act (25 U.S.C. 3101 note; Public Law 108–278) defines the
			 term Indian tribe to include Indian tribes under section 4 of
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b), a
			 term which includes any Alaska Native village or regional or village
			 corporation as defined in or established pursuant to the Alaska Native Claims
			 Settlement Act …, the Tribal Forest Protection Act does not define the
			 term Indian forest land or rangeland to include lands owned by
			 Alaska Native Corporations, including Sealaska, which are the primary Indian
			 forest land owners in Alaska, and therefore, the Tribal Forest Protection Act
			 should be amended in a manner that will—
					(A)permit Native
			 Corporations, including Sealaska, as Indian forest land owners in Alaska, to
			 work with the Secretary of Agriculture under the Tribal Forest Protection Act
			 to address forest fire and insect infestation issues, including the spread of
			 the spruce bark beetle in southeast and southcentral Alaska, which threaten the
			 health of the Native forestlands; and
					(B)ensure that Native
			 Corporations, including Sealaska, can participate in programs administered by
			 the Secretary of Agriculture under the Tribal Forest Protection Act without
			 including Native Corporations under the definition in that Act of Indian
			 forest land or rangeland or otherwise amending that Act in a manner
			 that validates, invalidates, or otherwise affects any claim regarding the
			 existence of Indian country in the State of Alaska; and
					(28)the National Historic
			 Preservation Act (16 U.S.C. 470 et seq.) defines the term Indian
			 tribe to include any Native village, Regional Corporation or
			 Village Corporation, as those terms are defined in section 3 of the Alaska
			 Native Claims Settlement Act but does not define the term Tribal
			 lands to include lands owned by Alaska Native Corporations, thereby
			 excluding from the National Historic Preservation Act cemetery sites and
			 historical places transferred to Native Corporations, including Sealaska,
			 pursuant to the Alaska Native Claims Settlement Act, and therefore, the
			 National Historic Preservation Act should be amended in a manner that
			 will—
					(A)permit Native
			 Corporations, including Sealaska, as owners of Indian cemetery sites and
			 historical places in Alaska, to work with the Secretary of the Interior under
			 the National Historic Preservation Act to secure grants and other support to
			 manage their own historic sites and programs pursuant to that Act; and
					(B)ensure that Native
			 Corporations, including Sealaska, can participate in programs administered by
			 the Secretary of the Interior under the National Historic Preservation Act
			 without including Native Corporations under the definition in that Act of
			 Tribal lands or otherwise amending that Act in a manner that
			 validates, invalidates, or otherwise affects any claim regarding the existence
			 of Indian country in the State of Alaska.
					(b)PurposeThe
			 purpose of this Act is to address the inequitable treatment of Sealaska by
			 allowing Sealaska to select the remaining land entitlement of Sealaska under
			 section 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613) from
			 designated Federal land in southeast Alaska located outside the 10 southeast
			 Alaska Native village withdrawal areas in a manner that meets the cultural,
			 social, and economic needs of Native shareholders, including the need to
			 maintain jobs supported by Sealaska in rural southeast Alaska
			 communities.
			4.Selections in southeast
			 Alaska
			(a)Selection by
			 Sealaska
				(1)In
			 generalNotwithstanding section 14(h)(8) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(8)), Sealaska is authorized to select
			 and receive conveyance of the remaining land entitlement of Sealaska under that
			 Act (43 U.S.C. 1601 et seq.) from Federal land located in southeast Alaska from
			 each category described in subsections (b) and (c).
				(2)Treatment of land
			 conveyedLand conveyed pursuant to this Act are to be treated as
			 land conveyed pursuant to the Alaska Native Claims Settlement Act (43 U.S.C.
			 1601 et seq.) subject to, but not limited to—
					(A)reservation of public
			 easements across land pursuant to section 17(b) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1616(b));
					(B)valid existing rights
			 pursuant to section 14(g) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(g)); and
					(C)the land bank protections
			 of section 907(d) of the Alaska National Interest and Lands Conservation Act
			 (43 U.S.C. 1636(d)).
					(b)Withdrawal of
			 landThe following public land is withdrawn, subject to valid
			 existing rights, from all forms of appropriation under public land laws,
			 including the mining and mineral leasing laws, and from selection under the Act
			 of July 7, 1958 (commonly known as the Alaska Statehood Act) (48
			 U.S.C. note prec. 21; Public Law 85–508), and shall be available for selection
			 by and conveyance to Sealaska to complete the remaining land entitlement of
			 Sealaska under section 14(h)(8) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(h)(8)):
				(1)Land identified on the
			 maps dated February 1, 2011, and labeled Attachment A (Maps 1 through
			 8).
				(2)Sites with traditional,
			 recreational, and renewable energy use value, as identified on the map entitled
			 Sites with Traditional, Recreational, and Renewable Energy Use
			 Value, dated February 1, 2011, and labeled Attachment D,
			 subject to the condition that not more than 5,000 acres shall be selected for
			 those purposes.
				(3)Sites identified on the
			 map entitled Traditional and Customary Trade and Migration
			 Routes, dated February 1, 2011, and labeled Attachment
			 C, which includes an identification of—
					(A)a conveyance of land 25
			 feet in width, together with 1-acre sites at each terminus and at 8 locations
			 along the route, with the route, location, and boundaries of the conveyance
			 described on the map inset entitled Yakutat to Dry Bay Trade and
			 Migration Route on the map entitled Traditional and Customary
			 Trade and Migration Routes, dated February 1, 2011, and labeled
			 Attachment C;
					(B)a conveyance of land 25
			 feet in width, together with 1-acre sites at each terminus, with the route,
			 location, and boundaries of the conveyance described on the map inset entitled
			 Bay of Pillars to Port Camden Trade and Migration Route on the
			 map entitled Traditional and Customary Trade and Migration
			 Routes, dated February 1, 2011, and labeled Attachment
			 C; and
					(C)a conveyance of land 25
			 feet in width, together with 1-acre sites at each terminus, with the route,
			 location, and boundaries of the conveyance described on the map inset entitled
			 Portage Bay to Duncan Canal Trade and Migration Route on the map
			 entitled Traditional and Customary Trade and Migration Routes,
			 dated February 1, 2011, and labeled Attachment C.
					(c)Sites with sacred,
			 cultural, traditional, or historic significanceSubject to the
			 criteria and procedures applicable to land selected pursuant to section
			 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)) and
			 set forth in the regulations promulgated at section 2653.5 of title 43, Code of
			 Federal Regulations (as in effect on the date of enactment of this Act), except
			 as otherwise provided in this Act—
				(1)Sealaska shall have a
			 right to identify up to 3,600 acres of sites with sacred, cultural,
			 traditional, or historic significance, including archeological sites, cultural
			 landscapes, and natural features having cultural significance; and
				(2)on identification of the
			 land by Sealaska under paragraph (1), the identified land shall be—
					(A)withdrawn, subject to
			 valid existing rights, from all forms of appropriation under public land laws,
			 including the mining and mineral leasing laws, and from selection under the Act
			 of July 7, 1958 (commonly known as the Alaska Statehood Act) (48
			 U.S.C. note prec. 21; Public Law 85–508); and
					(B)available for selection
			 by and conveyance to Sealaska to complete the remaining land entitlement of
			 Sealaska under section 14(h)(8) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(h)(8)) subject to the conditions that—
						(i)no sites with sacred,
			 cultural, traditional, or historic significance may be selected from within a
			 unit of the National Park System; and
						(ii)beginning on the date
			 that is 15 years after the date of enactment of this Act, Sealaska shall be
			 limited to identifying not more than 360 acres of sites with sacred, cultural,
			 traditional, or historic significance under this subsection.
						(d)Forest development
			 roadsSealaska shall receive from the United States, subject to
			 all necessary State and Federal permits, nonexclusive easements to Sealaska to
			 allow—
				(1)access on the forest
			 development road and use of the log transfer site identified in paragraphs
			 (3)(b), (3)(c) and (3)(d) of the patent numbered 50–85–0112 and dated January
			 4, 1985;
				(2)access on the forest
			 development road identified in paragraphs (2)(a) and (2)(b) of the patent
			 numbered 50–92–0203 and dated February 24, 1992;
				(3)access on the forest
			 development road identified in paragraph (2)(a) of the patent numbered
			 50–94–0046 and dated December 17, 1993;
				(4)access on the forest
			 development roads and use of the log transfer facilities identified on the maps
			 dated February 1, 2011, and labeled Attachment A (Maps 1 through
			 8);
				(5)a reservation of a right
			 to construct a new road to connect to existing forest development roads as
			 generally identified on the maps identified in paragraph (4); and
				(6)access to and reservation
			 of a right to construct a new log transfer facility and log storage area at the
			 location identified on the maps identified in paragraph (4).
				5.Conveyances to
			 Sealaska
			(a)Timeline for
			 Conveyance
				(1)In
			 generalSubject to paragraphs (2), (3), and (4), the Secretary
			 shall work with Sealaska to develop a mutually agreeable schedule to complete
			 the conveyance of land to Sealaska under this Act.
				(2)Final
			 prioritiesConsistent with the provisions of section 403 of the
			 Alaska Land Transfer Acceleration Act (43 U.S.C. 1611 note; Public Law
			 108–452), not later than 18 months after the date of enactment of this Act,
			 Sealaska shall submit to the Secretary the final, irrevocable priorities for
			 selection of land withdrawn under section 4(b)(1).
				(3)Substantial completion
			 requiredNot later than two years after the date of selection by
			 Sealaska of land withdrawn under section 4(b)(1), the Secretary shall
			 substantially complete the conveyance of the land to Sealaska under this
			 Act.
				(4)EffectNothing
			 in this Act shall interfere with or cause any delay in the duty of the
			 Secretary to convey land to the State of Alaska under section 6 of the Act of
			 July 7, 1958 (commonly known as the Alaska Statehood Act) (48
			 U.S.C. note prec. 21; Public Law 85–508).
				(b)Expiration of
			 WithdrawalsOn completion of the selection by Sealaska and the
			 conveyances to Sealaska of land under subsection (a) in a manner that is
			 sufficient to fulfill the land entitlement of Sealaska under section 14(h)(8)
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8))—
				(1)the right of Sealaska to
			 receive any land under that Act from within a withdrawal area established under
			 subsections (a) and (d) of section 16 of that Act shall be terminated;
				(2)the withdrawal areas set
			 aside for selection by Native Corporations in southeast Alaska under
			 subsections (a) and (d) of section 16 of that Act shall be rescinded;
			 and
				(3)land located within a
			 withdrawal area that is not conveyed to Sealaska or to a southeast Alaska
			 Village Corporation or Urban Corporation shall be returned to the unencumbered
			 management of the Forest Service as part of the Tongass National Forest.
				(c)LimitationSealaska
			 shall not select or receive under this Act any conveyance of land pursuant to
			 paragraphs (1) or (2) of section 4(b) located within any conservation system
			 unit.
			(d)Applicable Easements
			 and Public Access
				(1)In
			 generalIn addition to the reservation of public easements under
			 section 4(a)(2)(A), the conveyance to Sealaska of land withdrawn pursuant to
			 paragraphs (1) and (3) of section 4(b) that are located outside a withdrawal
			 area designated under section 16(a) of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1615(a)) shall be subject to—
					(A)a reservation for
			 easements for public access on the public roads depicted on the maps dated
			 February 1, 2011, and labeled Attachment A (Maps 1 through
			 8);
					(B)a reservation for
			 easements for public access on the temporary roads designated by the Forest
			 Service as of the date of the enactment of this Act for the public access
			 trails depicted on the maps described in subparagraph (A); and
					(C)the right of
			 noncommercial public access for subsistence uses, consistent with title VIII of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.),
			 and recreational access, without liability to Sealaska, subject to—
						(i)the right of Sealaska to
			 regulate access to ensure public safety, to protect cultural or scientific
			 resources, and to provide environmental protection; and
						(ii)the condition that
			 Sealaska shall post on any applicable property, in accordance with State law,
			 notices of the conditions on use.
						(2)Sacred, cultural,
			 traditional and historic sitesThe conveyance to Sealaska of land
			 withdrawn pursuant to section 4(c) that is located outside of a withdrawal area
			 designated under section 16(a) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1615(a)) shall be subject to—
					(A)the right of public
			 access across the conveyances where no reasonable alternative access around the
			 land is available without liability to Sealaska; and
					(B)the right of Sealaska to
			 regulate access across the conveyances to ensure public safety, to protect
			 cultural or scientific resources, to provide environmental protection, or to
			 prohibit activities incompatible with the use and enjoyment of the land by
			 Sealaska, subject to the condition that Sealaska shall post on any applicable
			 property, in accordance with State law, notices of any such condition.
					(3)Traditional and
			 customary trade and migration routesThe conveyance to Sealaska
			 of land withdrawn pursuant to section 4(b)(3) that is located outside of a
			 withdrawal area designated under section 16(a) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1615(a)) shall be subject to a requirement that
			 Sealaska provide public access across such linear conveyances if an adjacent
			 landowner or the public has a legal right to use the adjacent private or public
			 land.
				(4)Sites with traditional,
			 recreational, and renewable energy use valueThe conveyance to
			 Sealaska of land withdrawn pursuant to section 4(b)(2) that is located outside
			 of a withdrawal area designated under section 16(a) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1615(a)) shall be subject to—
					(A)the right of public
			 access across the land without liability to Sealaska; and
					(B)the condition that public
			 access across the land would not be unreasonably restricted or impaired.
					(5)EffectNo
			 right of access provided to any individual or entity (other than Sealaska) by
			 this subsection—
					(A)creates any interest,
			 other than an interest retained by the United States, of such an individual or
			 entity in the land conveyed to Sealaska in excess of that right of access;
			 or
					(B)provides standing in any
			 review of, or challenge to, any determination by Sealaska with respect to the
			 management or development of the applicable land.
					(e)Conditions on sacred,
			 cultural, and historic sites and traditional and customary trade and migration
			 routesThe conveyance to Sealaska of land withdrawn pursuant to
			 sections 4(b)(3) and 4(c)—
				(1)shall be subject to a
			 covenant prohibiting any commercial timber harvest or mineral development on
			 the land;
				(2)shall allow use of the
			 land as described in subsection (f); and
				(3)shall not be subject to
			 any additional restrictive covenant based on cultural or historic values, or
			 any other restriction, encumbrance, or easement, except as provided in sections
			 14(g) and 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(g),
			 1616(b)).
				(f)Uses of sacred,
			 cultural, traditional, and historic sites and traditional and customary trade
			 and migration routesAny land conveyed to Sealaska from land
			 withdrawn pursuant to sections 4(b)(3) and 4(c) may be used for—
				(1)preservation of cultural
			 knowledge and traditions associated with the site;
				(2)historical, cultural, and
			 scientific research and education;
				(3)public interpretation and
			 education regarding the cultural significance of the site to Alaska
			 Natives;
				(4)protection and management
			 of the site to preserve the natural and cultural features of the site,
			 including cultural traditions, values, songs, stories, names, crests, and clan
			 usage, for the benefit of future generations; and
				(5)site improvement
			 activities for any purpose described in paragraphs (1) through (4), subject to
			 the condition that the activities—
					(A)are consistent with the
			 sacred, cultural, traditional, or historic nature of the site; and
					(B)are not inconsistent with
			 the management plans for adjacent public land.
					(g)Termination of
			 restrictive covenants
				(1)In
			 generalEach restrictive covenant regarding cultural or
			 historical values with respect to any interim conveyance or patent for a
			 historic or cemetery site issued to Sealaska pursuant to the Federal
			 regulations contained in sections 2653.5(a) and 2653.11 of title 43, Code of
			 Federal Regulations (as in effect on the date of enactment of this Act), in
			 accordance with section 14(h)(1) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(h)(1)), terminates as a matter of law on the date of enactment of
			 this Act.
				(2)Remaining
			 conditionsLand subject to a covenant described in paragraph (1)
			 on the day before the date of enactment of this Act shall be subject to the
			 conditions described in subsection (e).
				(3)RecordsSealaska
			 shall be responsible for recording with the land title recorders office of the
			 State of Alaska any modification to an existing conveyance of land under
			 section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(h)(1)) as a result of this Act.
				(h)Conditions on sites
			 with traditional, recreational, and renewable energy use
			 valueEach conveyance of land to Sealaska from land withdrawn
			 pursuant to section 4(b)(2) shall be subject to a covenant prohibiting any
			 commercial timber harvest or mineral development.
			(i)Escrow funds for
			 withdrawn landOn the withdrawal by this Act of land identified
			 for selection by Sealaska, the escrow requirements of section 2 of Public Law
			 94–204 (43 U.S.C. 1613 note), shall thereafter apply to the withdrawn
			 land.
			(j)Guiding and outfitting
			 special use permits or authorizations
				(1)In
			 generalConsistent with the provisions of section 14(g) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1613(g)), except as modified
			 herein, on land conveyed to Sealaska from land withdrawn pursuant to sections
			 4(b)(1) and 4(b)(2), an existing holder of a guiding or outfitting special use
			 permit or authorization issued by the Forest Service shall be entitled to its
			 rights and privileges on the land for the remaining term of the permit, as of
			 the date of conveyance to Sealaska, and for 1 subsequent 10-year renewal of the
			 permit, subject to the condition that the rights shall be considered a valid
			 existing right reserved pursuant to section 14(g) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613(g)), and shall be managed accordingly.
				(2)Notice of commercial
			 activitiesSealaska, with respect to the holder of a guiding or
			 outfitting special use permit or authorization under this subsection, and a
			 permit holder referenced in this subsection, with respect to Sealaska, shall
			 have an obligation to inform the other party of their respective commercial
			 activities before engaging in the activities on land, which has been conveyed
			 to Sealaska under this Act, subject to the permit or authorization.
				(3)Negotiation of new
			 termsNothing in this subsection precludes Sealaska and a permit
			 holder under this subsection from negotiating new mutually agreeable permit
			 terms that supersede the requirements of—
					(A)this subsection;
					(B)section 14(g) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1613(g)); or
					(C)any deed covenant.
					(4)LiabilitySealaska
			 shall bear no liability regarding use and occupancy pursuant to special use
			 permits or authorizations on land selected or conveyed pursuant to this
			 Act.
				6.Miscellaneous
			(a)Status of conveyed
			 landEach conveyance of Federal land to Sealaska pursuant to this
			 Act, and each Federal action carried out to achieve the purpose of this Act,
			 shall be considered to be conveyed or acted on, as applicable, pursuant to the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
			(b)Environmental
			 mitigation and incentivesNotwithstanding subsection (e) and (h)
			 of section 5, all land conveyed to Sealaska pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.) and this Act shall be considered
			 to be qualified to receive or participate in, as applicable—
				(1)any federally authorized
			 carbon sequestration program, ecological services program, or environmental
			 mitigation credit; and
				(2)any other federally
			 authorized environmental incentive credit or program.
				(c)No material effect on
			 forest plan
				(1)In
			 generalExcept as required by paragraph (2), implementation of
			 this Act, including the conveyance of land to Sealaska, alone or in combination
			 with any other factor, shall not require an amendment of, or revision to, the
			 Tongass National Forest Land and Resources Management Plan before the first
			 revision of that Plan scheduled to occur after the date of enactment of this
			 Act.
				(2)Boundary
			 adjustmentsThe Secretary of Agriculture shall implement any land
			 ownership boundary adjustments to the Tongass National Forest Land and
			 Resources Management Plan resulting from the implementation of this Act through
			 a technical amendment to that Plan.
				(d)Technical
			 corrections
				(1)Tribal forest
			 protectionSection 2 of the Tribal Forest Protection Act of 2004
			 (25 U.S.C. 3115a) is amended by adding at the end a new subsection (h):
					
						(h)(1)Land owned by an Alaska
				Native Corporation pursuant to the Alaska Native Claims Settlement Act (43
				U.S.C. 1601 et seq.) that is forest land or formerly had a forest cover or
				vegetative cover that is capable of restoration shall be eligible for
				agreements and contracts authorized under this Act and administered by the
				Secretary.
							(2)Nothing in this
				subsection validates, invalidates, or otherwise affects any claim regarding the
				existence of Indian country (as defined in section 1151 of title 18, United
				States Code) in the State of
				Alaska.
							.
				(2)National historic
			 preservationSection 101(d) of the National Historic Preservation
			 Act (16 U.S.C. 470a(d)), is amended by adding at the end a new paragraph
			 (7):
					
						(7)(A)Notwithstanding any
				other provision of law, an Alaska Native tribe, band, nation or other organized
				group or community, including a Native village, Regional Corporation, or
				Village Corporation, shall be eligible to participate in all programs
				administered by the Secretary under this Act on behalf of Indian tribes,
				including, but not limited to, securing grants and other support to manage
				their own historic preservation sites and programs on lands held by the Alaska
				Native tribe, band, nation or other organized group or community, including a
				Native village, Regional Corporation, or Village Corporation.
							(B)Nothing in this paragraph
				validates, invalidates, or otherwise affects any claim regarding the existence
				of Indian country (as defined in section 1151 of title 18, United States Code)
				in the State of
				Alaska.
							.
				(e)Effect on
			 entitlementNothing in this Act shall have any effect upon the
			 entitlement due to any Native Corporation, other than Sealaska, under—
				(1)the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1601 et seq.); or
				(2)the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3101 et seq.).
				7.Maps
			(a)AvailabilityEach
			 map referred to in this Act shall be maintained on file in—
				(1)the office of the Chief
			 of the Forest Service; and
				(2)the office of the
			 Secretary.
				(b)CorrectionsThe
			 Secretary or the Chief of the Forest Service may make any necessary correction
			 to a clerical or typographical error in a map referred to in this Act.
			(c)TreatmentNo
			 map referred to in this Act shall be considered to be an attempt by the Federal
			 Government to convey any State or private land.
			
	
		November 10, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
